                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: DOMESTIC DRYWALL
ANTITRUST LITIGATION
                                                            CIVIL ACTION
THIS DOCUMENT RELATES TO:
                                                            MDL No. 13-2437
Ashton Woods Holdings LLC, et al.,
      Plaintiffs,                                           15-cv-1712

        v.

USG Corp., et al.,
     Defendants.



                              ORDER RE: UNASSIGNED CLAIMS

        For the reasons stated in the foregoing Memorandum, the Defendants’ Motion for Partial

Summary Judgment on Unassigned Claims is GRANTED in part and DENIED in part. As to

those subsidiaries or affiliates of the Plaintiffs that Plaintiffs have previously and specifically

identified in this case, as purchasers of drywall, either in the initial disclosures, or by specific

responses to Defendants’ discovery, and Plaintiffs have previously disclosed the details of the

purchases of drywall in discovery, these subsidiaries or affiliates may be added as parties for the

sole purpose of seeking damages in this case, or may otherwise ratify the claims.

        Plaintiffs will have thirty (30) days to file a statement to identify these entities, with

specific references to where the disclosure was previously made, along with a statement showing

that the drywall purchases claimed in this litigation against one or more Defendants were

previously provided in discovery, or otherwise, to Defendants.

        Defendants will then have thirty (30) days in which to dispute the accuracy or sufficiency

of the alleged disclosure in the statement.
          The Court will then allow an additional thirty (30) days for counsel to discuss and

attempt to resolve any disputes.

          Any motion concerning a continuing dispute on this issue must be filed by October 30,

2019.

                                                              BY THE COURT:


Dated: July 15, 2019                                          /s/ Michael M. Baylson
                                                              MICHAEL M. BAYLSON
                                                              United States District Court Judge


O:\13-MD-2437 - drywall\15cv1712 order re unassigned claims.docx




                                                                   2
